Citation Nr: 1740584	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  12-20 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to his service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1978 to February 1979. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was previously before the Board in February 2015 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he has a right knee disability that is secondary to his service-connected left knee disability.  He was afforded a VA examination in June 2012 where he was diagnosed with a right medial meniscal tear and right popliteal cyst.  The examiner opined that the Veteran's right knee condition was less likely than not proximately due to or the result of his service-connected left knee disability.  However, the examiner did not address in his opinion whether the Veteran's right knee was aggravated by his service-connected left knee.  38 C.F.R. § 3.310 (b).  Further, the examiner noted that the Veteran underwent an arthroscopy of his right knee in May 2012 and stated that the present examination findings were "at best suboptimal."  The examiner recommended that the Veteran be afforded another compensation and pension examination in order to afford the Veteran a more accurate evaluation. 

Following the February 2015 Board remand, the Veteran underwent another VA knee conditions examination in June 2015.  However, this examination is inadequate to adjudicate the Veteran's claim.  The VA examiner provided inconsistent determinations without any explanation with regard to whether the Veteran suffered from a current right knee disability.  He noted the Veteran's complaints of experiencing limited range of motion, pain and swelling in the right knee, but ultimately concluded that the Veteran did not have a current diagnosis associated with any claimed condition.  However, the VA examiner later stated in the examination report that x-rays showed minimal arthritis in both the Veteran's knees.  

The June 2015 VA examiner also stated without explanation that there was "no evidence right knee condition is from left knee condition," adding that the Veteran's reports of pain was "out of proportion" to the examination and x-ray findings.  Further, the VA examiner made no reference to and provided no opinion on whether any diagnosed right knee condition was caused or aggravated by the Veteran's service-connected left knee disability.  The Board notes that the requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

As the June 2012 VA examination report shows, the Veteran was diagnosed with two disabilities of the right knee.  Further, his VA treatment records show that he underwent an MRI of the right knee on April 3, 2012, which showed a flap tear of the posterior horn of the medial meniscus, a complex tear of the anterior horn of the lateral meniscus, small joint effusion, a multiloculated cystic structure deep to the medial patellar retinaculum, and a Baker's cyst.  As such, remand is needed for a VA examiner to provide an addendum opinion clarifying all diagnoses related to the Veteran's right knee during the appeal period.  Further, opinions must be provided as to whether any diagnosed right knee condition was caused or aggravated by the Veteran's service-connected left knee disability.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since March 2016.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then forward the Veteran's claims file to the examiner who conducted the Veteran's June 2015 VA knee and lower leg conditions examination (or another appropriate examiner if that examiner is unavailable) for supplemental comment with regard to his claim for service connection for a right knee disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the opinion provider determines that an addendum opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.

Based on the examination, if deemed necessary, and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Please identify all diagnoses related to the Veteran's reported right knee problems during the appeal period (since August 2009).

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed condition of the right knee, to include arthritis, a right medial meniscal tear and right popliteal cyst, was caused by his service-connected left knee disability?

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed condition of the right knee, to include arthritis, a right medial meniscal tear and right popliteal cyst, was aggravated by his service-connected left knee disability? 

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




